UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6627


RAYMOND A. FORD, JR.,

                Plaintiff - Appellant,

          v.

DR. JERRY A. MILES, DDS; DR. HAYES, Dentist; C. BAILEY, Health
Services Administrator (“HSA”); R. TYLER, Licensed Practical
Nurse (“LPN”); C. SMITH, LPN; V. M. WASHINGTON, Assistant
Warden; G. L. HOLLOWAY, Assistant Warden; FRED SCHILLING,
Health Services Director,

                Defendants - Appellees,

          and

MR. or MS. TURNER, LPN,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cv-00636-RBS-LRL)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Raymond Alexander Ford, Jr., Appellant Pro Se.       Michelle Lyn
Rowling Warden, Carlyle Randolph Wimbish, III, SANDS ANDERSON, PC,
Richmond, Virginia; Rosalie Fessier, TIMBERLAKE, SMITH, THOMAS &
MOSES, PC, Staunton, Virginia; Elizabeth Martin Muldowney, RAWLS,
MCNELIS & MITCHELL, PC, Richmond, Virginia; Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Raymond A. Ford, Jr., appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2012) complaint.              We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.                  Ford v.

Miles, No. 2:11-cv-00636-RBS-LRL (E.D. Va. Feb. 27, 2014; Feb. 13,

2015; Mar. 24, 2015).         We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented    in   the

materials     before   this    court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        3